

116 HR 7403 IH: Protecting Small Business Contracting Opportunities Act of 2020
U.S. House of Representatives
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7403IN THE HOUSE OF REPRESENTATIVESJune 29, 2020Ms. Houlahan (for herself and Mr. Joyce of Pennsylvania) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to exempt certain contracts awarded to small business concerns from category management requirements, and for other purposes.1.Short titleThis Act may be cited as the Protecting Small Business Contracting Opportunities Act of 2020.2.Exemption of certain contracts awarded to small business concerns from category management requirements(a)In generalThe Small Business Act is amended—(1)by redesignating section 49 as section 50; and(2)by inserting after section 48 the following new section:49.Exemption of certain contracts from category management requirements(a)In generalA contract awarded under section 8(a), 8(m), 31, or 32 that is classified as tier 0—(1)shall be exempt from the procedural requirements of any Federal rule or guidance on category management or successor strategies for contract consolidation; and(2)may not be included when measuring the attainment of any goal or benchmark established under any Federal rule or guidance on category management or successor strategies for contract consolidation, unless the inclusion of such contract aids in the achievement of such a goal or benchmark.(b)DefinitionsIn this section:(1)Category managementThe term category management has the meaning given such term by the Director of the Office of Management and Budget.(2)Tier 0The term tier 0 has the meaning given such term by the Director of the Office of Management and Budget with respect to the Spend Under Management tiered maturity model, or any successor model..(b)ApplicationSection 49 of the Small Business Act, as added by subsection (a), shall apply with respect to contracts entered into on or after the date of the enactment of this Act.(c)Plan and report(1)In generalNot later than 120 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall submit to Congress a report including a plan to increase the participation of small business concerns in agency-wide or Government-wide contracts (including best in class designations as defined in section 15(h)(4)(B)). Such plan shall include—(A)strategies to increase the amount and frequency of opportunities for small business concerns to participate in agency-wide or Government-wide contracts;(B)strategies to ease or eliminate requirements that impede such participation of small business concerns; and(C)a specific goal for the number of small business concerns participating in agency-wide or Government-wide contracts and a timeline to achieve such goal.(2)ImplementationNot later than 60 days after the submission of the report required under paragraph (1), the Director of the Office of Management and Budget shall implement the plan contained in such report.(d)RulemakingNot later than 90 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to carry out this Act and the amendment made by this Act.